

 
Exhibit 10.5
 


 
GUARANTY
 
New York, New York
 
May 31, 2006

 
FOR VALUE RECEIVED, and in consideration of note purchases from, or credit
otherwise extended or to be extended by Laurus Master Fund, Ltd. (“Laurus”) to
or for the account of Magnetech Industrial Services of Alabama, LLC, an Indiana
limited liability company (the “Company”), from time to time and at any time and
for other good and valuable consideration and to induce Laurus, in its
discretion, to purchase such notes or make other extensions of credit and to
make or grant such renewals, extensions, releases of collateral or
relinquishments of legal rights as Laurus may deem advisable, each of the
undersigned (and each of them if more than one, the liability under this
Guaranty being joint and several) (jointly and severally referred to as
“Guarantors“ or “the undersigned”) unconditionally guaranties to Laurus, its
successors, endorsees and assigns the prompt payment when due (whether by
acceleration or otherwise) of all present and future obligations and liabilities
of any and all kinds of the Company to Laurus and of all instruments of any
nature evidencing or relating to any such obligations and liabilities upon which
the Company or one or more parties and the Company is or may become liable to
Laurus, whether incurred by the Company as maker, endorser, drawer, acceptor,
guarantors, accommodation party or otherwise, and whether due or to become due,
secured or unsecured, absolute or contingent, joint or several, and however or
whenever acquired by Laurus, whether arising under, out of, or in connection
with (i) that certain Security and Purchase Agreement dated as of the date
hereof by and among the Company and Laurus (the “Security Agreement”) and (ii)
each Ancillary Agreement referred to in the Security Agreement (the Security
Agreement and each Ancillary Agreement, as each may be amended, modified,
restated and/or supplemented from time to time, are collectively referred to
herein as the “Documents”), or any documents, instruments or agreements relating
to or executed in connection with the Documents or any documents, instruments or
agreements referred to therein or otherwise, or any other obligations or
liabilities of the Company to Laurus, whether now existing or hereafter arising,
direct or indirect, liquidated or unliquidated, absolute or contingent, due or
not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise (all of which are herein collectively referred
to as the “Obligations”), and irrespective of the genuineness, validity,
regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against the Company under Title 11, United States Code, including, without
limitation, obligations or indebtedness of the Company for post-petition
interest, fees, costs and charges that would have accrued or been added to the
Obligations but for the commencement of such case. Terms not otherwise defined
herein shall have the meaning assigned such terms in the Security Agreement. In
furtherance of the foregoing, the undersigned hereby agrees as follows:
 
1. No Impairment. Laurus may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of the
undersigned, extend the time of payment of, exchange or surrender any collateral
for, renew or extend any of the Obligations or increase or decrease the interest
rate thereon, or any other agreement with the Company or with any other party to
or person liable on any of the Obligations, or interested


--------------------------------------------------------------------------------



 
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between Laurus and the Company or any such other party or person,
or make any election of rights Laurus may deem desirable under the United States
Bankruptcy Code, as amended, or any other federal or state bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors’ rights generally (any of the foregoing, an “Insolvency
Law”) without in any way impairing or affecting this Guaranty. This Guaranty
shall be effective regardless of the subsequent incorporation, merger or
consolidation of the Company, or any change in the composition, nature,
personnel or location of the Company and shall extend to any successor entity to
the Company, including a debtor in possession or the like under any Insolvency
Law.
 
2. Guaranty Absolute. Subject to Section 5(f) hereof, each of the undersigned
jointly and severally guarantees that the Obligations will be paid strictly in
accordance with the terms of the Documents and/or any other document, instrument
or agreement creating or evidencing the Obligations, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Company with respect thereto. Guarantors
hereby knowingly accept the full range of risk encompassed within a contract of
“continuing guaranty” which risk includes the possibility that the Company will
contract additional obligations and liabilities for which Guarantors may be
liable hereunder after the Company’s financial condition or ability to pay its
lawful debts when they fall due has deteriorated, whether or not the Company has
properly authorized incurring such additional obligations and liabilities. The
undersigned acknowledge that (i) no oral representations, including any
representations to extend credit or provide other financial accommodations to
the Company, have been made by Laurus to induce the undersigned to enter into
this Guaranty and (ii) any extension of credit to the Company shall be governed
solely by the provisions of the Documents. The liability of each of the
undersigned under this Guaranty shall be absolute and unconditional, in
accordance with its terms, and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any waiver, indulgence, renewal, extension, amendment or
modification of or addition, consent or supplement to or deletion from or any
other action or inaction under or in respect of the Documents or any other
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (b) any lack of validity or enforceability of any
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (c) any furnishing of
any additional security to Laurus or its assignees or any acceptance thereof or
any release of any security by Laurus or its assignees, (d) any limitation on
any party’s liability or obligation under the Documents or any other documents,
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof or any invalidity or unenforceability, in whole or in
part, of any such document, instrument or agreement or any term thereof, (e) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to the Company, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding, whether or not the undersigned shall have notice or
knowledge of any of the foregoing, (f) any exchange, release or nonperfection of
any collateral, or any release, or amendment or waiver of or consent to
departure from any guaranty or security, for all or any of the Obligations or
(g) any other circumstance which might otherwise constitute a defense

2

--------------------------------------------------------------------------------



 
available to, or a discharge of, the undersigned. Any amounts due from the
undersigned to Laurus shall bear interest until such amounts are paid in full at
the highest rate then applicable to the Obligations. Obligations include
post-petition interest whether or not allowed or allowable.
 
3. Waivers.
 
(a) This Guaranty is a guaranty of payment and not of collection. Laurus shall
be under no obligation to institute suit, exercise rights or remedies or take
any other action against the Company or any other person or entity liable with
respect to any of the Obligations or resort to any collateral security held by
it to secure any of the Obligations as a condition precedent to the undersigned
being obligated to perform as agreed herein and each of the Guarantors hereby
waives any and all rights which it may have by statute or otherwise which would
require Laurus to do any of the foregoing. Each of the Guarantors further
consents and agrees that Laurus shall be under no obligation to marshal any
assets in favor of Guarantors, or against or in payment of any or all of the
Obligations. The undersigned hereby waives all suretyship defenses and any
rights to interpose any defense, counterclaim or offset of any nature and
description which the undersigned may have or which may exist between and among
Laurus, the Company and/or the undersigned with respect to the undersigned’s
obligations under this Guaranty, or which the Company may assert on the
underlying debt, including but not limited to failure of consideration, breach
of warranty, fraud, payment (other than cash payment in full of the
Obligations), statute of frauds, bankruptcy, infancy, statute of limitations,
accord and satisfaction, and usury.
 
(b) Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the extensions of credit, and of all notices and demands of any
kind to which the undersigned may be entitled, including, without limitation,
notice of adverse change in the Company’s financial condition or of any other
fact which might materially increase the risk of the undersigned and (ii)
presentment to or demand of payment from anyone whomsoever liable upon any of
the Obligations, protest, notices of presentment, non-payment or protest and
notice of any sale of collateral security or any default of any sort.
 
(c) Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by Laurus, the
undersigned shall not be entitled to be subrogated to any of the rights of
Laurus against the Company or against any collateral or guarantee or right of
offset held by Laurus for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution or reimbursement from
the Company in respect of payments made by the undersigned hereunder, until all
amounts owing to Laurus by the Company on account of the Obligations are
indefeasibly paid in full and Laurus’ obligation to extend credit pursuant to
the Documents has been irrevocably terminated. If, notwithstanding the
foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and Laurus’ obligation to extend credit pursuant to the Documents
shall not have been terminated, such amount shall be held by the undersigned in
trust for Laurus, segregated from other funds of the undersigned, and shall
forthwith upon, and in any event within two (2) business days of, receipt by the
undersigned, be turned over to Laurus in the exact form

3

--------------------------------------------------------------------------------



 
received by the undersigned (duly endorsed by the undersigned to Laurus, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as Laurus may determine, subject to the provisions of the
Documents. Any and all present and future obligations and liabilities of the
Company to any of the undersigned are hereby waived and postponed in favor of,
and subordinated to the full payment and performance of, all Obligations of the
Company to Laurus.
 
4. Security. All sums at any time to the credit of the undersigned and any
property of the undersigned in Laurus’ possession or in the possession of any
bank, financial institution or other entity that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, Laurus (each such entity, an “Affiliate”) shall be deemed held by
Laurus or such Affiliate, as the case may be, as security for any and all of the
undersigned’s obligations and liabilities to Laurus and to any Affiliate of
Laurus, no matter how or when arising and whether under this or any other
instrument, agreement or otherwise.
 
5. Representations and Warranties. Each of the undersigned hereby jointly and
severally represents and warrants (all of which representations and warranties
shall survive until all Obligations are indefeasibly satisfied in full and the
Documents have been irrevocably terminated), that:
 
(a) Security Agreement Representations and Warranties. Except as set forth in
Schedule 5(a) to this Guaranty, each representation and warranty contained in
that certain Security and Purchase Agreement by and among MISCOR Group, Ltd.
(“MISCOR”) and certain of its Subsidiaries (as defined in such Security and
Purchase Agreement) dated as of August 24, 2005 (as amended, modified or
supplemented, the “MISCOR Security Agreement”) is true and correct and is hereby
reiterated in its entirety as if fully set forth in this Guaranty, in each case
with respect to each of the Guarantors.
 
(b) Organization, Good Standing and Qualification. Each Guarantor is a
corporation, partnership or limited liability company, as the case may be, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Guarantor has the corporate, limited
liability company or partnership, as the case may be, power and authority to own
and operate its properties and assets and, insofar as it is or shall be a party
thereto, to (1) execute and deliver (i) this Guaranty, (ii) the Master Security
Agreement dated as of the date hereof between the Guarantors and Laurus (as
amended, modified and/or supplemented from time to time, the “Master Security
Agreement”), (iii) the Registration Rights Agreement dated as of the date hereof
between MISCOR and Laurus relating to the common stock issuable upon exercise of
the Warrants (as amended, modified and/or supplemented from time to time, the
“Registration Rights Agreement”), (iv) the Pledge Agreement dated as of the date
hereof between the Guarantors, the Company and Laurus, (v) the Warrants issued
by MISCOR to Laurus on the date hereof, and (vi) all other documents,
instruments and agreements entered into in connection with the transactions
contemplated hereby and thereby (the preceding clauses (ii) through (vi),
collectively, the “Related Agreements”); and (2) carry out the provisions of
this Guaranty and the Related Agreements and to carry on its business as
presently conducted.

4

--------------------------------------------------------------------------------



 
(c) Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of each Guarantor
(including their respective officers and directors) necessary for the
authorization of this Guaranty and the Related Agreements, the performance of
all obligations of the Guarantors hereunder and under the other Related
Agreements at the Closing and, the authorization, sale, issuance and delivery of
the Warrant has been taken or will be taken prior to the Closing.
 
(d) Compliance with Other Instruments. No Guarantor is in violation or default
of (x) any term of its Charter or Bylaws, or (y) any provision of any
indebtedness, mortgage, indenture, contract, agreement or instrument to which it
is party or by which it is bound or of any judgment, decree, order or writ,
which violation or default, in the case of this clause (y), has had, or could
reasonably be expected to have, either individually or in the aggregate, a
material adverse effect. The execution, delivery and performance of and
compliance with this Guaranty and the Related Agreements to which it is a party,
each pursuant hereto and thereto, will not, with or without the passage of time
or giving of notice, result in any such material violation, or be in conflict
with or constitute a default under any such term or provision, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties. 
 
(e) Authority and Execution. Each Guarantor has full power, authority and legal
right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate, partnership or limited liability
company, as the case may be, action to authorize the execution, delivery and
performance of this Guaranty.
 
(f) Legal, Valid and Binding Character. This Guaranty constitutes each
Guarantor’s legal, valid and binding obligation enforceable against each such
Guarantor in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting the enforcement of creditor’s rights and
general principles of equity that restrict the availability of equitable or
legal remedies.
 
(g) Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to any Guarantor or any contract,
agreement or instrument to which any Guarantor is a party or by which any
Guarantor or any of its property is bound or result in the creation or
imposition of any mortgage, lien or other encumbrance other than in favor of
Laurus on any of its property or assets pursuant to the provisions of any of the
foregoing, which, in any of the foregoing cases, could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect (as
defined in the MISCOR Security Agreement).
 
(h) Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration,

5

--------------------------------------------------------------------------------



 
filing or declaration with, any governmental authority is required in connection
with the execution, delivery, performance, validity or enforceability of this
Guaranty by any Guarantor, except to the extent that the failure to obtain any
of the foregoing could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
(i) Litigation. Except as set forth in Schedule 5(a) hereto, no litigation,
arbitration, investigation or administrative proceeding of or before any court,
arbitrator or governmental authority, bureau or agency is currently pending or,
to the best of its knowledge, threatened (i) with respect to this Guaranty or
any of the transactions contemplated by this Guaranty or (ii) against or
affecting any Guarantor, or any of its property or assets, which, in each of the
foregoing cases, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.
 
(j) Financial Benefit. Each Guarantor has derived or expects to derive a
financial or other advantage from each and every loan, advance or extension of
credit made under the Documents or other Obligation incurred by the Company to
Laurus.
 
(k) Solvency. As of the date of this Guaranty, (a) the fair saleable value of
each Guarantor’s assets exceeds its liabilities and (b) each Guarantor is
meeting its current liabilities as they mature.
 
6. Covenants. Each covenant contained in the MISCOR Security Agreement is hereby
reiterated in its entirety as if fully set forth in this Guaranty, in each case
with respect to each of the Guarantors.
 
7. Acceleration.
 
(a) If any breach of any covenant or condition or other event of default shall
occur and be continuing under any agreement made by the Company or any of the
undersigned to Laurus, or either the Company or any of the undersigned should at
any time become insolvent, or make a general assignment, or if a proceeding in
or under any Insolvency Law shall be filed or commenced by, or in respect of,
any of the undersigned, or if a notice of any lien, levy, or assessment is filed
of record with respect to any assets of any of the undersigned by the United
States of America or any department, agency, or instrumentality thereof, or if
any taxes or debts owing at any time or times hereafter to any one of them
becomes a lien or encumbrance upon any assets of the undersigned in Laurus’
possession, or otherwise, any and all Obligations shall for purposes hereof, at
Laurus’ option, be deemed due and payable without notice notwithstanding that
any such Obligation is not then due and payable by the Company.
 
(b) Each of the undersigned will promptly notify Laurus of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party if the effect of such
default is to cause, or permit the holder of any obligation under such agreement
to cause, such obligation to become due prior to its stated maturity and, if
such an event occurs, Laurus shall have the right to accelerate such
undersigned’s obligations hereunder.

6

--------------------------------------------------------------------------------



 
8. Payments from Guarantors. Laurus, in its sole and absolute discretion, with
or without notice to the undersigned, may apply on account of the Obligations
any payment from the undersigned or any other guarantors, or amounts realized
from any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.
 
9. Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of Laurus hereunder or under any of
the Obligations.
 
10. Covenants of the Guarantors and Laurus Regarding Indemnification.
 
(a) Company Indemnification. The Guarantors each agree, jointly and severally,
to indemnify, hold harmless, reimburse and defend Laurus, each of Laurus’
officers, directors, agents, affiliates, control persons, and principal
shareholders, against all claims, costs, expenses, liabilities, obligations,
losses or damages (including reasonable legal fees) of any nature, incurred by
or imposed upon Laurus which result, arise out of or are based upon: (i) any
misrepresentation by the Guarantors or breach of any warranty by the Guarantors
in this Guaranty, any Related Agreement or in any exhibits or schedules attached
hereto or thereto; or (ii) any breach or default in performance by the
Guarantors of any covenant or undertaking to be performed by the Guarantors
hereunder, under any Related Agreement or any other agreement entered into by
the Guarantors and Laurus relating hereto or thereto.
 
(b) Purchaser’s Indemnification. Laurus agrees to indemnify, hold harmless,
reimburse and defend the Guarantors and each of the Guarantors’ officers,
directors, agents, affiliates, control persons and principal shareholders, at
all times against any claims, costs, expenses, liabilities, obligations, losses
or damages (including reasonable legal fees) of any nature, incurred by or
imposed upon the Guarantors which result, arise out of or are based upon: (i)
any misrepresentation by Laurus or breach of any warranty by Laurus in this
Guaranty, any Related Agreement or in any exhibits or schedules attached hereto
or thereto; or (ii) any breach or default in performance by Laurus of any
covenant or undertaking to be performed by Laurus hereunder, under any Related
Agreement or any other agreement entered into by the Guarantors and Laurus
relating hereto or thereto.
 
11. No Termination. This is a continuing irrevocable guaranty and shall remain
in full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Obligations have been
indefeasibly paid in full and Laurus’ obligation to extend credit pursuant to
the Documents has been irrevocably terminated. If any of the present or future
Obligations are guarantied by persons, partnerships, corporations or other
entities in addition to the undersigned, the death, release or discharge in
whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of any undersigned under this Guaranty.
 
12. Recapture. Anything in this Guaranty to the contrary notwithstanding, if
Laurus receives any payment or payments on account of the liabilities guaranteed
hereby, which

7

--------------------------------------------------------------------------------



 
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any other party under any Insolvency Law, common law or
equitable doctrine, then to the extent of any sum not finally retained by
Laurus, the undersigned’s obligations to Laurus shall be reinstated and this
Guaranty shall remain in full force and effect (or be reinstated) until payment
shall have been made to Laurus, which payment shall be due on demand.
 
13. Books and Records. The books and records of Laurus showing the account
between Laurus and the Company shall be admissible in evidence in any action or
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.
 
14. No Waiver. No failure on the part of Laurus to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Laurus of any right, remedy
or power hereunder preclude any other or future exercise of any other legal
right, remedy or power. Each and every right, remedy and power hereby granted to
Laurus or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Laurus at any time and from time
to time.
 
15. Waiver of Jury Trial. EACH OF THE UNDERSIGNED DESIRES THAT ITS DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE BETWEEN LAURUS, AND/OR ANY OF THE UNDERSIGNED ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS GUARANTY, ANY DOCUMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.
 
16. Governing Law; Jurisdiction. THIS GUARANTY CANNOT BE CHANGED OR TERMINATED
ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. EACH OF THE
UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OF THE UNDERSIGNED, ON
THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS GUARANTY OR ANY
OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS GUARANTY OR
ANY OF THE DOCUMENTS; PROVIDED, THAT EACH OF THE UNDERSIGNED ACKNOWLEDGES THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT

8

--------------------------------------------------------------------------------



 
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LAURUS.
EACH OF THE UNDERSIGNED EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
UNDERSIGNED HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH OF THE
UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH UNDERSIGNED IN ACCORDANCE WITH SECTION 18 AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH UNDERSIGNED’S ACTUAL
RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.
 
17. Understanding With Respect to Waivers and Consents. Each Guarantor warrants
and agrees that each of the waivers and consents set forth in this Guaranty is
made voluntarily and unconditionally after consultation with outside legal
counsel and with full knowledge of its significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Guarantor
otherwise may have against the Company, Laurus or any other person or entity or
against any collateral. If, notwithstanding the intent of the parties that the
terms of this Guaranty shall control in any and all circumstances, any such
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.
 
18. Severability. To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
19. Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by each of the
undersigned directly affected by such amendment and/or waiver and Laurus.
 
20. Notice. All notices, requests and demands to or upon the undersigned, shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.
 
21. Successors. Laurus may, from time to time, without notice to the
undersigned, sell, assign, transfer or otherwise dispose of all or any part of
the Obligations and/or rights under

9

--------------------------------------------------------------------------------



 
this Guaranty. Without limiting the generality of the foregoing, Laurus may
assign, or grant participations to, one or more banks, financial institutions or
other entities all or any part of any of the Obligations. In each such event,
Laurus, its Affiliates and each and every immediate and successive purchaser,
assignee, transferee or holder of all or any part of the Obligations shall have
the right to enforce this Guaranty, by legal action or otherwise, for its own
benefit as fully as if such purchaser, assignee, transferee or holder were
herein by name specifically given such right. Laurus shall have an unimpaired
right to enforce this Guaranty for its benefit with respect to that portion of
the Obligations which Laurus has not disposed of, sold, assigned, or otherwise
transferred.
 
22. Joinder. It is understood and agreed that any person or entity that desires
to become a Guarantor hereunder, or is required to execute a counterpart of this
Guaranty after the date hereof pursuant to the requirements of any Document,
shall become a Guarantor hereunder by (x) executing a joinder agreement in form
and substance satisfactory to Laurus, (y) delivering supplements to such
exhibits and annexes to such Documents as Laurus shall reasonably request and/or
as may be required by such joinder agreement and (z) taking all actions as
specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to Laurus and with all documents and actions
required above to be taken to the reasonable satisfaction of Laurus.
 
23. Release. Nothing except indefeasible payment in full of the Obligations
shall release any of the undersigned from liability under this Guaranty.
 
24. Remedies Not Exclusive. The remedies conferred upon Laurus in this Guaranty
are intended to be in addition to, and not in limitation of any other remedy or
remedies available to Laurus under applicable law or otherwise.
 
25. Limitation of Obligations under this Guaranty. Each Guarantor and Laurus (by
its acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act of
any similar Federal or state law. To effectuate the foregoing intention, each
Guarantor and Laurus (by its acceptance of the benefits of this Guaranty) hereby
irrevocably agrees that the Obligations guaranteed by such Guarantor shall be
limited to such amount as will, after giving effect to such maximum amount and
all other (contingent or otherwise) liabilities of such Guarantor that are
relevant under such laws and after giving effect to any rights to contribution
pursuant to any agreement providing for an equitable contribution among such
Guarantor and the other Guarantors (including this Guaranty), result in the
Obligations of such Guarantor under this Guaranty in respect of such maximum
amount not constituting a fraudulent transfer or conveyance.
 
[REMAINDER OF THIS PAGE IS BLANK.
SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 



10

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.



 
MISCOR GROUP, LTD.
             
By:
/s/ John A. Martell  
Name:
John A. Martell
 
Its:
President        
Address:
1125 S. Walnut Street
   
South Bend, Indiana
   
Telephone: 574-234-8131
   
Facsimile: 574-2332-7648
 
State of Formation: Indiana
             
MAGNETECH INDUSTRIAL SERVICES, INC.
             
By:
/s/ John A. Martell  
Name:
John A. Martell
 
Its:
President        
Address:
1125 S. Walnut Street
   
South Bend, Indiana
   
Telephone: 574-234-8131
   
Facsimile: 574-2332-7648
 
State of Formation: Indiana
             
MARTELL ELECTRIC, LLC
             
By:
/s/ John A. Martell  
Name:
John A. Martell
 
Its:
President        
Address:
1125 S. Walnut Street
   
South Bend, Indiana
   
Telephone: 574-234-8131
   
Facsimile: 574-2332-7648
 
State of Formation: Indiana
     




11

--------------------------------------------------------------------------------






 
HK ENGINE COMPONENTS, LLC
             
By:
/s/ John A. Martell  
Name:
John A. Martell
 
Its:
President        
Address:
1125 S. Walnut Street
   
South Bend, Indiana
   
Telephone: 574-234-8131
   
Facsimile: 574-2332-7648
 
State of Formation: Indiana

 
 
12